—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 4, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Since the deliberating jury’s note stated that it was deadlocked as to both defendant and his codefendant, the provisions of CPL 310.70 regarding rendition of a partial verdict did not apply, and the court properly exercised its discretion in denying defendant’s request that it instruct the jury that in the event it reached a verdict as to only one defendant it could report that situation to the court. The jury did not request any information on this subject, and defendant’s claim that he was prejudiced by the court’s refusal to so instruct the jury rests on speculation.
Defendant’s claims regarding the court’s Allen charge (Allen v United States, 164 US 492) and its failure to remind the jury to consider the evidence against each defendant separately are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the Allen charge was entirely proper and that there was no need to reinstruct the jury about a subject that had been thoroughly covered in the court’s main charge, which the jury is presumed to have understood and followed (see, People v Davis, 58 NY2d 1102, 1104), and about which the jury made no request for further instructions. Concur — Williams, J.P., Mazzarelli, Ellerin and Lerner, JJ.